Citation Nr: 0515551	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from April 1966 to 
July 1971.  He passed away in December 2000, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.

REMAND

The veteran passed away on December [redacted], 2000, at the age of 54.  
He died at Ochsner Foundation Hospital in Jefferson, Louisiana.  
According to the death certificate, the immediate cause of death 
was sepsis due to end-stage renal failure.  No autopsy was 
performed.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder, rated as 100 
percent disabling.

The appellant is seeking service connection for the cause of 
the veteran's death on the basis that it was caused by type 
II diabetes mellitus which he had developed as a result of 
service in Vietnam during the Vietnam War. 

The evidence associated with the claims file includes 
treatment records from the Ochsner medical facility, dated 
through June 1997, three years prior to the veteran's death.  
These records reflect (in pertinent part) treatment of the 
veteran for diabetes mellitus by Fred E. Husserl, M.D.  In a 
September 2001 letter, Dr. Husserl wrote that the veteran had 
suffered "from chronic renal insufficiency, associated with 
insulin-dependent Type II diabetes."  

However, in a November 2001 opinion, a VA physician concluded 
that, given diagnoses of insulin dependence and brittle 
diabetes as well as complications of retinopathy and renal 
failure, it was unlikely that the veteran's diabetes mellitus 
was type II; rather, it was likely that he suffered from type 
I diabetes.

In a January 2003 letter, Dr. Husserl reiterated his 
conclusion that the veteran "could have had" early onset 
type II diabetes.  In any case, the letters from Dr. Husserl 
indicate that the Ochsner medical facility is located at the 
following address: 1514 Jefferson Highway, New Orleans, LA  
70121 (information from the internet confirms this address).  
In an August 2003 VA Form 21-4142, the appellant 
(incorrectly) listed the address for this facility as being 
on 1516 Jefferson Highway.  The RO attempted to get records 
using this incorrect address but was unsuccessful.

In April 2004, the appellant submitted an updated release 
form, this time with the correct address (1514 Jefferson 
Highway).  The record does not show the RO ever submitted a 
new request for these records.  This should be done.  Since 
this case turns (in part) on the exact type of the veteran's 
diabetes, the records of treatment during his last three 
years, as well as his terminal hospitalization records, are 
obviously relevant.  To aid the search for these records, the 
AMC should also reference the seven-digit patient number that 
the Ochsner facility had assigned to identify the veteran.  
This specific number (which will not be referenced here for 
the sake of privacy) can easily be located in Dr. Husserl's 
letters of September 2001 and January 2003. 

If and when the Oschner records are received, the claims 
folder should be directed to the same VA physician who 
proffered the November 2001 opinion, for a new opinion on the 
question of service connection for the cause of the veteran's 
death.  If this physician is not available, another VA 
physician should be asked to provide an opinion (as detailed 
below).

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the 
appellant (including, if necessary, 
asking her to execute a new VA Form 21-
4142), request from the Ochsner medical 
facility (located at 1514 Jefferson 
Highway, Jefferson, Louisiana, 70121-
2429) the records of treatment and 
hospitalization of the veteran dated from 
June 1997 to his death in December 2000.  
Be sure to reference the seven-digit 
patient number that the Ochsner facility 
had assigned to identify the veteran 
(this can be found on the letters from 
Dr. Husserl dated in September 2001 and 
January 2003).

2.  If and when these records are 
associated with the claims folder, 
forward the entire claims folder to the 
VA physician who offered a medical 
opinion in November 2001 (or, if 
necessary, to another VA physician), who 
should review it and respond to the 
following: 

a.  Is it at least as likely as not 
(i.e., probability of at least 50 
percent) that the veteran had type 
II diabetes mellitus?

b.  If you disagree with the 
opinions of Dr. Husserl, please 
explain why.  All medical 
authorities (including texts and 
treatises) relied upon should be 
clearly cited.  

3.  If the VA physician's report is 
inadequate for any reason, return it for 
revision. 

4.  If the benefits sought on appeal 
remain denied, provide the appellant and 
her representative with a supplemental 
statement of the case which discusses all 
relevant actions taken, references the 
applicable legal authority, and 
summarizes the evidence received since 
the issuance of the supplemental 
statement of the case in March 2004.  
Allow the appropriate period for 
response.  

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.  


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

